DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-11, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Schneider et al. by (US 20160220423).	
As to claim 1, Schneider discloses a method for assembling absorbent articles.  Schneider discloses that the method comprises of:  advancing a first substrate 190/102 in a machine direction at a first speed V1, the first substrate comprising a first surface and an opposing second surface and defining a width, Ws, in a cross direction; decelerating a portion of the first substrate to a second speed V2; arranging the second surface of the portion the first substrate and a die surface in a facing relationship, wherein the die surface comprises cavities 202; applying energy to the portion of the first substrate while advancing at the second speed such that softened material of the first substrate moves into the cavities of the die surface to form a zone of protrusions (paragraph 110), wherein the zone of protrusions extends in the machine direction for a length, Lz, and wherein each protrusion protrudes from the second surface of the first substrate to a distal end; accelerating the portion of the first substrate with the zone of protrusions from the second speed to the first speed; and cutting the first substrate into discrete pieces each having a pitch length 100 (Fig. 4), PL, extending along the machine direction, wherein the length, Lz, of the zone of protrusions extends in the machine direction for less than the pitch length, PL. (Fig. 6 and 7 below; paragraph 72-132).  



    PNG
    media_image1.png
    476
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    649
    media_image2.png
    Greyscale

As to claim 2, the method of claim 1 is taught as seen above.  The method of claim 1 is a continuous process which comprising repeating the steps of decelerating, arranging, applying, and accelerating to form a plurality of zones of protrusions separated from each other along the machine direction.  
As to claim 4, the method of claim 1 is taught as seen above.  Schneider discloses that the first substrate can comprise of a nonwoven (paragraph 58).
As to claims 8 and 9, the method of claim 1 is taught as seen above.  The method of Schneider above utilizes the protrusions of the textured outer surface of the roll to make the desired bonds to the web as the die surface is rotated.  
As to claim 10, the method of claim 9 is taught as seen above.  Schneider discloses that the roll may be rotated at a variable angular velocity (paragraph 90-92).
As to claim 11, the method of claim 9 is taught as seen above.  The method above has the first substrate intermittently contacting the die surface during the bonding process.  
As to claims 13 and 14, the method of claim 1 is taught as seen above.  Schneider discloses that the first and second substrates are bonded to one another by applying energy to said substrates while said first and second substrates are traveling at a second speed V2 (paragraph 83).
Claims 15 and 16 are rejected for the same reasons as claims 1 and 2 above.  
Claims 19 and 20 are rejected for the same reasons as claims 13 and 14.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. by (US 20160220423) in view of Schneider et al. (US 20180228669; hereinafter “Schneider2”.
As to claim 5, the method of claim 1 is taught as seen above.  Schneider fails to specifically teach or disclose whether the hot air used to apply energy to/heat the web can be replaced with an ultrasonic horn.  Schneider2 discloses a method of making laminates for absorbent articles  (Abstract).  Schneider2 discloses that it is known and conventional in the art to use hot air welds or ultrasonic welds bond portions of a web/laminate (paragraph 131).  It would have been obvious to substitute the hot air welding device of Schneider with and ultrasonic welder and would have been motivated to do so because Schneider2 teaches that they are known functional equivalents.  
As to claims 6 and 7, the method of claim 5 is taught as seen above.  Schneider2 discloses that ultrasonic welding units may be in the form of linear or rotary horns (paragraph 139).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the linear or rotary ultrasonic welding units of Schneider2 in the method taught by Schneider because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful means for performing ultrasonic welds on desired material in an absorbent article manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 18, the method of claim 15 is taught as seen above.  Claim 18 is rejected for the same reasons as claim 5 above.  

Allowable Subject Matter
Claims 3, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites that the protrusions formed by melting the substrate on the die surface comprises hooks.  None of the prior art teaches or discloses a method of manufacturing a web of material travelling a first velocity and then decelerating to a second velocity to apply energy said web while it is upon a die so as to form hooks upon said web by the material being softened upon the cavities of said die.   The closest prior art of Schneider et al. (US 20160220423) discloses a method of manufacturing a web of material wherein the web is slowed to a second velocity upon a rotatable drum/die surface wherein said web is softened and shaped upon said surface, but fails to specifically teach or disclose that the die surface is shaped so as to form hooks in the surface of the web in portions of the web as currently claimed.  
Claim 12 recites that the position of the die surface is adjustable in the cross direction of the web.  The closest prior art of Schneider et al. (US 20160220423) fails to specifically teach or disclose that the die surface is capable of moving in the cross-direction of the web, which is perpendicular to the machine direction of the web, as currently claimed.  
	Claim 17 has the same allowable limitations as claim 3.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ausen et al. (US 20060246256) discloses a method of creating hooks on a web of material which comprises of providing a film through an extrusion die 52 and thereafter passing the film through a die nip 9 (Fig. 1a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745